               1     John W. Campbell, (TNBN 16017) (Admitted Pro Hac Vice)
                     FEDERAL EXPRESS CORPORATION
               2     3620 Hacks Cross Rd., Bldg. B, 3rd Fl.
                     Memphis, TN 38125
               3     Telephone: 901-434-8403                            JS-6
                     Facsimile: 901-434-9279
               4     jwcampbell@fedex.com
                     Attorney for Plaintiff
               5     FEDEX CORPORATE SERVICES, INC.
               6     Steven Glaser (SBN 120557)
                     LAW OFFICES OF STEVEN GLASER
               7     315 S. Beverly Dr., Suite 410
                     Beverly Hills, California 90212
               8     Telephone: 310-277-4800
                     Facsimile: 310-277-4811
               9     Steven@sglaserlaw.com
                     Attorney for Defendants Gary’s Market,
             10      Inc. dba Traditions and Debi Thomas
             11
                                        UNITED STATES DISTRICT COURT
             12                        CENTRAL DISTRICT OF CALIFORNIA
             13      FEDEX CORPORATE SERVICES,                    Case No. 2:18-cv-03208-MWF-RAO
                     INC.,
             14
                                    Plaintiff,                ORDER OF DISMISSAL AND
             15                                               RETENTION OF JURISDICTION
                              v.
             16
                     GARY’S MARKET, a California
             17      Corporation dba TRADITIONS; DOES
                     1 through 10, inclusive
             18
                                    Defendants.
             19

             20      DEBI THOMAS, an individual,
             21                     Cross-Complainant,
             22               v.
             23      FEDEX CORPORATE SERVICES,
                     INC.,
             24
                                    Cross-Defendant.
             25

             26

             27

             28
FEDERAL EXPRESS
                                                              1
   CORPORATION                     STIPULATION RE: DISMISSAL AND RETENTION OF JURISDICTION
2601 MAIN STREET
     SUITE 340
                                                 Case No. 2:18-cv-03208-MWF-RAO
 IRVINE, CA 92614   1310547
               1
                              Upon review of the parties’ Stipulation Regarding Dismissal and Retention of Jurisdiction, and
               2
                    finding the parties’ positions to be well taken,
               3
                              It is therefore ORDERED that this action, including all claims of each party, be dismissed with
               4
                    prejudice. This Court will retain jurisdiction of this matter, however, through January 30, 2023 for the
               5
                    purpose of enforcing the parties’ settlement agreement and entering judgment against Defendant
               6
                    Gary’s Market, Inc. in the event of a default in its payment obligations.
               7

               8
                              SO ORDERED this 26th day of December 2018.
               9

             10

             11                                                              ______________________________
                                                                             ______________________ __________
                                                                                                    __
                                                                             Hon. Michael
                                                                                    i h l W. Fitzgerald
                                                                                                i      ld
             12                                                              United States District Court Judge
             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
FEDERAL EXPRESS
                                                                         2
   CORPORATION                           STIPULATION RE: DISMISSAL AND RETENTION OF JURISDICTION
2601 MAIN STREET
     SUITE 340
                                                       Case No. 2:18-cv-03208-MWF-RAO
 IRVINE, CA 92614   1310547
